Evans, J.
(dissenting). I cannot concur in the majority opinion. This is a controversy over the proceeds of a certain land sale contract and a promissory note given by the debtor therefor, the contract and note being in the hands of the administrator. Rebecca Orwig, a sister of the decedent’s, claims to be the owner thereof, under a certain warranty deed executed to her as grantee, by the decedent as grantor, a few days before his death. The description in the warranty deed includes other land, and is sufficiently broad to have conveyed to her the land included in the previous contract of sale, if the grantor had been the owner *925thereof. . The decedent was Thomas G-. Orwig, who died June 23, 1911. The warranty deed was executed May 24, 1911. The description in the deed was as follows:
“Lot 1 of Hubbell’s Subdivision of the N. W. quarter of Lot 6 of Bose’s Addition to Fort Des Moines, commonly known as Number 1210 Pleasant Street.”
At the time of the execution of such deed, the grantor was the owner of Lot 1, except the south 42 feet thereof.. Prior to 1907, he had been the owner, also, of such south 42 feet. On such date, he sold this south 42 feet, together with the improvements thereon, to one Stanton, by a written contract of sale, providing for payments in future installments, with interest, for the full amount of which Stanton executed and delivered his note. Stanton entered into possession of the property, and paid installments of the purchase price to the extent of more than $500, and continued in the undisputed right of possession of the property up to the time of the death of Orwig. The property thus sold had a dwelling house thereon, known as 1208 Pleasant Street. The remainder of Lot 1 constituted the homestead of the decedent, and was known as 1210 Pleasant Street. After Or-wig’s death, an administrator was appointed, and the Stanton contract and note passed into his possession without any controversy, and have been in his possession ever since, as such.
I. It is important to note first the nature of the proceeding before the trial court from whose order the appeal is taken. There was, in fact, no suit pending in the district court. Bebecca Orwig, as grantee of the deed, made a demand on the administrator for the possession of the note and contract, claiming thereby that her warranty deed carried the proceeds of such contract of sale. The administrator, in his report, asked the court, sitting in probate, for instructions as to who was 'entitled to such contract. The facts which T have already stated were made to appear by a *926stipulation. The probate court held that the administrator was entitled to hold the contract of sale as personalty. It is from this finding that the appeal has been taken. I doubt very much whether there is any tangible record before us upon which this appeal can rest. To add still more to the irregularity of the record, the appellant filed in the lower court her affidavit, reciting alleged .personal transactions and . communications with deceased. This affidavit has been included in appellant’s abstract, as a part of the record. Appellee has called our attention to the fact that it was no part of the record below. Nor was there any offer of it as such, except the filing. The appellee filed appropriate objection thereto. This is not denied by appellant. And yet the majority opinion has inadvertently resorted to this affidavit for much of its statement of facts. Passing this irregularity, however, I come to the legal question presented upon the face of the contract of sale and of the warranty deed. The question before us is one of law, purely. No equitable considerations are presented. Let it be conceded that the description in the warranty deed was sufficient to convey to the grantee all the real estate in Lot 1 owned' by the grantor at the time of such conveyance. The deed purported to convey only realty; and in a purely legal sense, it could convey nothing else. Did Orwig own the Stanton property at the time of the execution of the warranty deed? The contention for the administrator and the creditors of the estate is that, by the Stanton contract of sale, Orwig had converted such realty into personalty, and that such personalty necessarily passed, at his death, to his administrator. This contention is rejected by the majority opinion, and white-haired cases from other states are cited in support of the argument. I think the question is not fairly open, under our own decisions. The opinion cites the case of Miller, 142 Iowa 563, 565. The holding in that case is contrary to the majority opinion. *927That case follows previous cases cited therein, which are also contrary to the present holding. In the Miller case, the testator had devised to a named devisee all the land of which she should die seized in a certain Lot 1. Before her death, she had sold all the land owned by her in such lot, by a contract of sale precisely similar to the one before us. The terms of the devise were broad enough to cover every interest of realty that she. had in such lot. The devisee claimed that he was entitled to the proceeds of such land contract, under his devise. But we held that he was entitled to' nothing but realty, and that the testatrix had no realty in Lot 1 at the time of her death. It was held that the administrator took the contract of sale. If there is anything settled by our decisions, it is that such a contract terminates the ownership of the vendor in the real estate and that he holds the legal title only as security, precisely as a mortgagee would hold it. Manifestly, Orwig could have assigned the Stanton contract and the Stanton note to his sister, and such an assignment would have carried the security without any formal conveyance of the real estate. Manifestly, also, with such assignment of contract and note he could have conveyed the property to her as trustee, and as trustee only. Nor do I overlook that it would be within the power of a court of equity, upon a proper showing, to treat the warranty deed as the'equitable equivalent of an assignment of the contract of sale and of the note. But this would involve evidence and a consideration of equities. If, for instance, the grantee had been misled, and the grantor were insolvent; if the consideration paid had included the consideration for such land contract; if the real contract in pursuance of which the deed was executed contemplated the proceeds of the land sale contract, then, in any such case, the power of equity would be adequate to extend full relief. I should have no doubt of the power of a court of equity to treat the warranty deed as the *928equitable equivalent of an assignment of the contract and note. But this is not an equity suit. No equitable considerations are involved; none are pleaded; none are proved. We may, indeed, infer that the decedent was insolvent, in that the creditors are contending for this fund as the only resource for the payment of claims against the estate; but this in itself creates no equity in her favor. It is not claimed that she was misled in the transaction. Though the deed purports to be for a consideration which is sufficient to give- it legal effect, yet, for the purposes of equity, the extent of the consideration is in no manner disclosed. The rights of the appellant, therefore, are purely legal, and not equitable, and must be determined upon the face of her deed. Ooncededly, a failure of title is shown as to the south 42 feet. What, therefore, is the legal remedy of the grantee? Manifestly, an action for a breach of the covenant of warranty. In pursuing this remedy, however, she stands in no better position than any other creditor of the insolvent. The purely legal effect of the warranty deed does not operate as an assignment of the contract and note. This is the precise holding of the Supreme Court of Michigan in O’Brien v. Evans, 107 Mich. 623 (65 N. W. 571), in a very similar case. The effect of the majority opinion is to extend equitable relief to the appellant, though no equitable issue is presented. The very authorities cited therein were chancery cases, and the relief granted therein by the chancellor was upon equitable issues. Ten Eick v. Simpson, 1 Sandf. Ch. (N. Y.) 244; Taylor v. Stibbert, 2 Ves. Jr., 437, 439.
II. The opinion devotes discussion to the proposition that the last clause of the description in the deed, “commonly known as Number 1210 Pleasant Street,” should be deemed as surplusage and nugatory. In my foregoing discussion, I have assumed the correctness of this position. 1 think, however, that the discussion in the opinion loses *929sight of the significance which this clause could have as a circumstance of evidence, in case the appeal were before us in an equitable suit, asking relief upon equitable issues. Surely, in such a case, where a court of equity sought to go behind the written papers, and sought to ascertain the real understanding and intent of the parties antecedent thereto, the fact that there were two properties, known as 1208 Pleasant Street and 1210 Pleasant Street, and that 1210 Pleasant Street was specifically included in the description, whereas 1208 was omitted, would be a proper circumstance for the consideration of the equity court, and would undoubtedly be deemed as of substantial significance. There is a further consideration here which is not considered in the opinion. No inconsistency or ambiguity appears on the face of the deed. By evidence almnde, however, the description in the deed becomes either inconsistent or ambiguous. If ambiguous, the ambiguity is latent, and such ambiguity may be explained by the same kind of evidence as discloses it. In such case, it would be permissible to ascertain the intent of the deed by parol evidence. On the other hand, if the provisions in the deed are to be regarded as inconsistent, rather than ambiguous, then the one part must be deemed to control the other; or rather, one part must give way to the other. In such cases, the authorities are not wholly agreed whether the description “Lot 1” or the street number “1210 Pleasant” should prevail. Some authorities lay stress upon the fact that a lot owner is more likely to know with certainty his street number than he is his lot and block number. Worthington v. Hyler, 4 Mass. 196; Ousby v. Jones, 73 N. Y. 621. The question is one of considerable difficulty. In view of the fact that it is not decisive here, I should prefer to leave it open for later consideration in an appropriate case, and upon fuller dis*930cussion in the briefs. Upon the record before us herein, I would affirm.
Preston, C. J., joins in this dissent.